Exhibit 99.1 Contacts: For news media – George Biechler, 610-774-5997 For financial analysts – Joseph P. Bergstein, 610-774-5609 PPL Corporation Reports Second-Quarter Earnings · U.K. acquisition and permanent financing completed in second quarter · Company on track to achieve earnings forecast for 2011 ALLENTOWN, Pa. (Aug. 5, 2011) ― PPL Corporation (NYSE: PPL) on Friday (8/5) announced second-quarter reported earnings of $196 million, or $0.35 per share, up from $85 million, or $0.22 per share, a year ago. For the first six months of 2011, PPL’s reported earnings were $597 million, or $1.14 per share, compared with $335 million, or $0.88 per share, a year ago. Adjusting for special items, PPL’s earnings from ongoing operations for the second quarter were $253 million, or $0.45 per share, compared with $239 million, or $0.62 per share a year ago. For the first six months of 2011, earnings from ongoing operations were $660 million, or $1.26 per share, compared with $596 million, or $1.56 per share a year ago. PPL’s per share earnings from ongoing operations were lower primarily due to the June 2010 and April 2011 issuances of common stock to fund the acquisitions of regulated utility operations in Kentucky and the United Kingdom. The common stock issuances reduced PPL’s earnings from ongoing operations for the second quarter of 2011 by $0.21 per share and the first half of the year by $0.47 per share. “We’re on track to achieve our forecasted 2011 earnings from ongoing operations despite extended unplanned outages to replace turbine blades at both of our Susquehanna nuclear units,” said James H. Miller, PPL’s chairman and chief executive officer. “We expect to mitigate the impact of the Susquehanna outages with strong performance from our U.K. business and positive results in other aspects of our competitive supply business,” Miller said. PPL reaffirmed its 2011 forecast of $2.50 to $2.75 per share in earnings from ongoing operations, including projected after-tax earnings impacts of between $60 million and $65 million for the unplanned nuclear plant outages. PPL’s 2011 forecast of reported earnings is $2.38 to $2.63 per share, reflecting special items recorded through the first six months of 2011. “We’ve completed two high-quality acquisitions to enhance the regulated portion of PPL’s business portfolio,” Miller said. “This larger, growing, more stable mix of businesses allows us to better face the challenges in the energy sector. “Through these acquisitions, we’ve more than doubled our number of regulated utility customers, while increasing our generation capacity by more than 70 percent and our total assets by 80 percent. Our prime focus now is execution, to deliver on the financial performance objectives that we’ve established,” Miller said. Second-Quarter 2011 Earnings Details PPL’s reported earnings in the second quarter of 2011 included net special item charges of $0.10 per share, primarily for U.K. acquisition-related costs, partially offset by a credit from a settlement of litigation with the U.S. Department of Energy over spent nuclear fuel storage costs. The second quarter of 2010 reflected total special item charges of $0.40 per share. Reported earnings are calculated in accordance with generally accepted accounting principles (GAAP) in the U.S. Earnings from ongoing operations is a non-GAAP financial measure that is adjusted for special items. Special items include acquisition-related costs and the impact of energy-related economic activity (principally changes in fair value of economic hedges and the ineffective portion of qualifying cash flow hedges), as well as other impacts fully detailed at the end of this news release. (Dollars in millions, except for per share amounts) 2nd Quarter % Change Reported Earnings +131% Reported Earnings per Share +59% Earnings from Ongoing Operations +6% Per Share Earnings from Ongoing Operations -27% (See the tables at the end of this news release for details as to the reconciliation of earnings from ongoing operations to reported earnings.) Second-Quarter and First-Half 2011 Earnings by Business Segment The following chart shows PPL’s earnings by business segment for the second quarter and first half of 2011, compared with the same periods of 2010. 2nd Quarter Year to Date Per share Earnings from ongoing operations Kentucky Regulated $ $ - $ $ - International Regulated Pennsylvania Regulated Supply Total $ Special items Kentucky Regulated $ - $ - $ - $ - International Regulated (a) ) - ) - Pennsylvania Regulated - Supply ) ) Other (b) - ) - ) Total $ ) $ ) $ ) $ ) Reported earnings Kentucky Regulated $ $ - $ $ - International Regulated (a) Pennsylvania Regulated Supply Other (b) - ) - ) Total $ (a) Includes the bridge facility costs and other acquisition-related costs associated with the April 1, 2011, acquisition of the Midlands utility operations. (b) This category represents the bridge facility costs and other acquisition-related costs incurred prior to the Nov. 1, 2010, acquisition of the Kentucky utility operations. (For more details and a breakout of special items by segment, see the reconciliation tables at the end of this news release.) Key Factors Impacting Business Segment Earnings from Ongoing Operations Kentucky Regulated Segment PPL’s Kentucky regulated segment primarily includes the regulated electricity and natural gas delivery operations and the regulated electricity generation of Louisville Gas and Electric and Kentucky Utilities. PPL acquired the Kentucky businesses on Nov. 1, 2010. Earnings from ongoing operations of $0.06 per share in the second quarter of 2011 and $0.20 per share in the first six months of 2011 include operating results for these periods, interest expense associated with the equity units issued in June 2010 in connection with the acquisition of these businesses, and dilution of $0.02 and $0.08 per share, respectively, for the quarter and the year-to-date periods. International Regulated Segment PPL’s international regulated segment includes the U.K. regulated electricity delivery operations of Western Power Distribution, serving Southwest England and South Wales and, effective April 1, 2011, the Midlands region of England. Earnings from ongoing operations for this segment increased in the second quarter of 2011 by $0.06 per share compared with a year ago. This increase was the net result of the operating results of the newly acquired Midlands businesses, which include interest expense associated with the equity units issued in April 2011 and the bridge facility established to finance the acquisition of these businesses; higher delivery revenues at WPD’s legacy delivery operations; and dilution of $0.10 per share. Earnings from ongoing operations for this segment increased during the first six months of 2011 by $0.02 per share compared with a year ago. This increase primarily resulted from the same factors that drove second-quarter 2011 results. Dilution for this period was $0.14 per share. Pennsylvania Regulated Segment PPL’s Pennsylvania regulated segment includes the regulated electric delivery operations of PPL Electric Utilities. Earnings from ongoing operations for this segment increased in the second quarter of 2011 by $0.02 per share compared with a year ago. This increase was the net result of increased revenue from the Jan. 1, 2011, distribution base rate increase, lower operation and maintenance expenses and dilution of $0.03 per share. Earnings from ongoing operations for this segment increased during the first six months of 2011 by $0.03 per share compared with a year ago. This increase was the net result of higher distribution revenue, lower income taxes and dilution of $0.06 per share. Supply Segment PPL’s supply segmentprimarily consists of the domestic energy generation and marketing operations of PPL Energy Supply. Earnings from ongoing operations for this segment declined in the second quarter of 2011 by $0.31 per share compared with a year ago. This decline was primarily due to lower energy margins and higher operation and maintenance expenses associated with the timing of the Susquehanna planned nuclear refueling and uprate outage and the unplanned turbine blade-replacement outages. Dilution for this period was $0.06 per share. Earnings from ongoing operations for this segment during the first six months of 2011 declined by $0.55 per share compared with a year ago. This decline was primarily due to lower Eastern energy margins as a result of lower energy and capacity prices, the Susquehanna turbine blade-replacement outages, and lower coal and hydro generation. Also contributing to this decline were higher operation and maintenance expenses, primarily at the Susquehanna nuclear plant, and dilution of $0.19 per share. 2011 Earnings from Ongoing Operations Forecast by Business Segment Earnings (Forecast) (Actual) (per share) midpoint Kentucky Regulated * International Regulated Pennsylvania Regulated Supply Total * The 2010 earnings for the Kentucky regulated segment only include results for November and December. A full year of earnings from the Kentucky regulated segment and a partial year of earnings from the recently acquired U.K. businesses are the largest positive drivers of PPL’s 2011 projected earnings. Offsetting these benefits is dilution of $0.74 per share associated with PPL’s June 2010 and April 2011 issuances of common stock, expected lower wholesale energy margins and the financial impact of the unplanned turbine-blade replacement outages at Susquehanna. Kentucky Regulated Segment The projected 2011 segment earnings represent a full year of earnings versus two months in 2010. This segment’s 2011 earnings are expected generally to be driven by the results of electricity and natural gas base rate increases that became effective Aug. 1, 2010. Dilution for 2011 is expected to be $0.12 per share. International Regulated Segment PPL projects higher segment earnings in 2011 compared with 2010. This increase is primarily due to the partial year of earnings from the newly acquired U.K. businesses. In addition, PPL expects higher earnings from its legacy WPD business compared with 2010, primarily due to higher electricity delivery revenue and a more favorable currency exchange rate, partially offset by higher income taxes, higher depreciation and higher financing costs. Dilution for 2011 is expected to be $0.24 per share. Pennsylvania Regulated Segment PPL projects higher segment earnings compared with 2010, as a result of higher distribution revenues from a Jan. 1, 2011, distribution base rate increase, offset by dilution of $0.08 per share. Supply Segment PPL expects lower segment earnings compared with 2010 as a result of lower energy margins driven by lower Eastern energy and capacity prices, higher average fuel costs and the turbine blade replacement at the Susquehanna nuclear plant, as well as higher income taxes and higher operation and maintenance expense. Dilution for 2011 is expected to be $0.30 per share. PPL Corporation, headquartered in Allentown, Pa., owns or controls about 19,000 megawatts of generating capacity in the United States, sells energy in key U.S. markets, and delivers electricity and natural gas to about 10 million customers in the United States and the United Kingdom. More information is available at www.pplweb.com. ### (Note: All references to earnings per share in the text and tables of this news release are stated in terms of diluted earnings per share.) Conference Call and Webcast PPL invites interested parties to listen to the live webcast of management’s teleconference with financial analysts about second-quarter 2011 financial results at 9 a.m. EDT Friday, Aug. 5. The meeting is available online live, in audio format, along with slides of the presentation, on PPL’s website: www.pplweb.com. The webcast will be available for replay on the PPL website for 30 days. Interested individuals also can access the live conference call via telephone at 702-696-4769(ID# 86974802). “Earnings from ongoing operations” should not be considered as an alternative to reported earnings, or net income attributable to PPL, which is an indicator of operating performance determined in accordance with generally accepted accounting principles (GAAP). PPL believes that “earnings from ongoing operations,” although a non-GAAP financial measure, is also useful and meaningful to investors because it provides management’s view of PPL’s fundamental earnings performance as another criterion in making investment decisions. PPL’s management also uses “earnings from ongoing operations” in measuring certain corporate performance goals. Other companies may use different measures to present financial performance. “Earnings from ongoing operations” is adjusted for the impact of special items. Special items include: · Energy-related economic activity (as discussed below). · Foreign currency-related economic hedges. · Gains and losses on sales of assets not in the ordinary course of business. · Impairment charges (including impairments of securities in the company’s nuclear decommissioning trust funds). · Workforce reduction and other restructuring impacts. · Acquisition-related costs and charges. · Other charges or credits that are, in management’s view, not reflective of the company’s ongoing operations. Energy-related economic activity includes the changes in fair value of positions used economically to hedge a portion of the economic value of PPL’s generation assets, full-requirement sales contracts and retail activities. This economic value is subject to changes in fair value due to market price volatility of the input and output commodities (e.g., fuel and power) prior to the delivery period that was hedged. Also included in energy-related economic activity is the ineffective portion of qualifying cash flow hedges, the monetization of certain full-requirement sales contracts and premium amortization associated with options. This economic activity is deferred, with the exception of the full-requirement sales contracts that were monetized, and included in earnings from ongoing operations over the delivery period of the item that was hedged or upon realization. Management believes that adjusting for such amounts provides a better matching of earnings from ongoing operations to the actual amounts settled for PPL’s underlying hedged assets. Please refer to the Notes to the Consolidated Financial Statements and MD&A in PPL Corporation’s periodic filings with the Securities and Exchange Commission for additional information on energy-related economic activity. Statements contained in this news release, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements. The following are among the important factors that could cause actual results to differ materially from the forward-looking statements: market demand and prices for energy, capacity and fuel; weather conditions affecting customer energy usage and operating costs; competition in power markets; the effect of any business or industry restructuring; the profitability and liquidity of PPL Corporation and its subsidiaries; new accounting requirements or new interpretations or applications of existing requirements; operating performance of plants and other facilities; the length of scheduled and unscheduled outages at our plants; environmental conditions and requirements and the related costs of compliance, including environmental capital expenditures and emission allowance and other expenses; system conditions and operating costs; development of new projects, markets and technologies; performance of new ventures; asset or business acquisitions and dispositions, and PPL Corporation’s ability to realize the expected benefits from acquired businesses, including the 2010 acquisition of Louisville Gas and Electric Company and Kentucky Utilities Company and the 2011 acquisition of the Central Networks electricity distribution businesses in the U.K.; any impact of hurricanes or other severe weather on our business, including any impact on fuel prices; receipt of necessary government permits, approvals, rate relief and regulatory cost recovery; capital market conditions and decisions regarding capital structure; the impact of state, federal or foreign investigations applicable to PPL Corporation and its subsidiaries; the outcome of litigation against PPL Corporation and its subsidiaries; stock price performance; the market prices of equity securities and the impact on pension income and resultant cash funding requirements for defined benefit pension plans; the securities and credit ratings of PPL Corporation and its subsidiaries; political, regulatory or economic conditions in states, regions or countries where PPL Corporation or its subsidiaries conduct business, including any potential effects of threatened or actual terrorism or war or other hostilities; foreign exchange rates; new state, federal or foreign legislation, including new tax legislation; and the commitments and liabilities of PPL Corporation and its subsidiaries. Any such forward-looking statements should be considered in light of such important factors and in conjunction with PPL Corporation's Form 10-K and other reports on file with the Securities and Exchange Commission. ### Note to Editors: Visit PPL’s media website at www.pplnewsroom.com for additional news and background about PPL Corporation and its subsidiaries. PPL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED FINANCIAL INFORMATION (a) Condensed Consolidated Balance Sheets (Unaudited) (Millions of Dollars) June30, December31, 2011 (b) Assets Cash and cash equivalents $ $ Short-term investments Price risk management assets - current Assets held for sale Other current assets Investments Property, Plant and Equipment Regulated utility plant - electric and gas Less: Accumulated depreciation - regulated utility plant Regulated utility plant - electric and gas, net Non-regulated property, plant and equipment Less: Accumulated depreciation - non-regulated property, plant and equipment Non-regulated property, plant and equipment, net Construction work in progress Property, Plant and Equipment, net Regulatory assets - noncurrent Goodwill and other intangibles Price risk management assets - noncurrent Other noncurrent assets Total Assets $ $ Liabilities and Equity Short-term debt $ $ Price risk management liabilities - current Other current liabilities Long-term debt Deferred income taxes and investment tax credits Price risk management liabilities - noncurrent Accrued pension obligations Regulatory liabilities - noncurrent Other noncurrent liabilities Common stock and additional paid-in capital Earnings reinvested Accumulated other comprehensive loss Noncontrolling interests Total Liabilities and Equity $ $ (a) The Financial Statements in this news release have been condensed and summarized for purposes of this presentation.Please refer to PPL Corporation’s periodic filings with the Securities and Exchange Commission for full financial statements, including note disclosure. (b) June 30, 2011 balances include the preliminary purchase price allocation associated with the acquisition of WPD Midlands on April 1, 2011. PPL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Income (Unaudited) (Millions of Dollars, Except Share Data) Three Months Ended June30, Six Months Ended June30, 2011 (a) 2010 (b) 2011 (a) 2010 (b) Operating Revenues Utility (c) $ Unregulated retail electric and gas (c) Wholesale energy marketing Realized Unrealized economic activity (c) 13 Net energy trading margins 10 5 21 16 Energy-related businesses Total Operating Revenues Operating Expenses Operation Fuel (c) Energy purchases Realized Unrealized economic activity (c) Other operation and maintenance Depreciation Taxes, other than income 75 53 Energy-related businesses Total Operating Expenses Operating Income Other Income (Expense) - net 8 Other-Than-Temporary Impairments 3 1 3 Interest Expense Income from Continuing Operations Before Income Taxes 92 Income Taxes 96 7 Income from Continuing Operations After Income Taxes 85 Income (Loss) from Discontinued Operations (net of income taxes) 7 2 15 Net Income 92 Net Income Attributable to Noncontrolling Interests 4 7 8 12 Net Income Attributable to PPL Corporation $ $ 85 $ $ Amounts Attributable to PPL Corporation: Income from Continuing Operations After Income Taxes $ $ 78 $ $ Income (Loss) from Discontinued Operations (net of income taxes) 7 2 15 Net Income $ $ 85 $ $ Earnings Per Share of Common Stock - Basic (d) Earnings from Ongoing Operations $ Special Items Net Income Available to PPL Corporation Common Shareowners $ Earnings Per Share of Common Stock - Diluted (d) Earnings from Ongoing Operations $ Special Items Net Income Available to PPL Corporation Common Shareowners $ Weighted-Average Shares of Common Stock Outstanding (in thousands) Basic Diluted (a) 2011 includes activity for LKE, which was acquired on November 1, 2010, and for WPD Midlands, which was acquired on April 1, 2011. Consistent with PPL’s policy, the results of operations of WPD Midlands are generally consolidated on a one-month lag. (b) Certain amounts from 2010 have been reclassified to conform to the current year presentation. (c) Includes energy-related contracts to hedge future cash flows that are not eligible for hedge accounting, or where hedge accounting is not elected. (d) Earnings in 2011 and 2010 were impacted by several special items, as described in the text and tables of this news release.Earnings from ongoing operations excludes the impact of these special items. PPL CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (Unaudited) (Millions of Dollars) Six Months Ended June30, 2011 (a) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization 87 Defined benefit plans - expense 71 51 Defined benefit plans - funding Deferred income taxes and investment tax credits Unrealized (gains) losses on derivatives, and other hedging activities Provision for Montana hydroelectric litigation 7 59 Change in current assets and current liabilities Counterparty collateral 98 Other Other operating activities 22 80 Net cash provided by operating activities Cash Flows from Investing Activities Expenditures for property, plant and equipment Proceeds from the sale of certain non-core generation facilities Proceeds from the sale of the Long Island generation business Acquisition of WPD Midlands Other investing activities 86 42 Net cash provided by (used in) investing activities Cash Flows from Financing Activities Issuance of long-term debt Issuance of common stock Payment of common stock dividends Redemption of preferred stock of a subsidiary Debt issuance and credit facility costs Net increase (decrease) in short-term debt Other financing activities Net cash provided by (used in) financing activities Effect of Exchange Rates on Cash and Cash Equivalents Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ (a) 2011 includes activity for LKE, which was acquired on November 1, 2010, and for WPD Midlands, which was acquired on April 1, 2011. Consistent with PPL’s policy, the cash flows of WPD Midlands are generally consolidated on a one-month lag. Key Indicators (Unaudited) 12 Months Ended June30, Financial Dividends declared per share $ 1.40 $ 1.39 Book value per share (a) $ 18.45 $ 16.46 Market price per share (a) $ 27.83 $ 24.95 Dividend yield (a) 5.0% 5.6% Dividend payout ratio (b) 59% 104% Dividend payout ratio - earnings from ongoing operations (b) (c) 50% 53% Price/earnings ratio (a)(b) Price/earnings ratio - earnings from ongoing operations (a) (b) (c) Return on average common equity 13.59% 8.65% Return on average common equity - earnings from ongoing operations (c) 15.41% 16.16% (a) End of period. (b) Based on diluted earnings per share. (c) Calculated using earnings from ongoing operations, which excludes the impact of special items, as described in the text and tables of this news release. Operating - Domestic & International Electricity Sales (Unaudited) 3 Months Ended June30, 6 Months Ended June30, Percent Percent (GWh) Change Change Domestic Retail Delivered (a) PPL Electric Utilities 4.0% 2.8% LKE Total 90.6% 84.2% Domestic Retail Supplied (b) PPL EnergyPlus 1.8% (10.4%) LKE Total 337.1% 317.6% International Delivered United Kingdom (c) 109.0% 50.1% Domestic Wholesale PPL EnergyPlus - East (d) (36.7%) (26.9%) PPL EnergyPlus - West (13.2%) (11.2%) LKE Total (29.3%) (20.3%) (a) Represents GWh delivered and billed to retail customers. (b) Represents GWh supplied by PPL EnergyPlus to PPL Electric Utilities as PLR, and to other retail customers in Pennsylvania, New Jersey and Montana.Also includes GWh supplied by LKE to retail customers in Kentucky, Virginia and Tennessee. (c) Includes electricity delivered by WPD Midlands since the April 1, 2011 date of acquisition. (d) Represents GWh generated plus GWh sold under full-requirement sales contracts.The change for the 6 months ended June 30 was primarily due to less full requirement sales contracts in 2011. Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (Diluted) (After Tax) (Unaudited) 2nd Quarter 2011 (millions of dollars) Kentucky International Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 31 $ $ 36 $ 68 $ Special Items: Energy-related economic activity Foreign currency-related economic hedges 1 1 Sales of assets: Non-core generation facilities WPD Midlands acquisition-related costs: 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains 43 43 Hedge ineffectiveness U.K. stamp duty tax Other acquisition-related costs Other: Montana hydroelectric litigation Litigation settlement - spent nuclear fuel storage 29 29 Total Special Items 23 Reported Earnings $ 31 $ 38 $ 36 $ 91 $ (per share) Kentucky International Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ Special Items: Energy-related economic activity WPD Midlands acquisition-related costs: 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectiveness U.K. stamp duty tax Other acquisition-related costs Other: Litigation settlement - spent nuclear fuel storage Total Special Items Reported Earnings $ Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (Diluted) (After Tax) (Unaudited) Year-to-Date June 30, 2011 (millions of dollars) Kentucky International Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ $ $ 88 $ $ Special Items: Energy-related economic activity 14 14 Sales of assets: Non-core generation facilities Impairments: Emission allowances Renewable energy credits Adjustments - nuclear decommissioning trust investments 1 1 WPD Midlands acquisition-related costs: 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains 39 39 Hedge ineffectiveness U.K. stamp duty tax Other acquisition-related costs Other: Montana hydroelectric litigation Litigation settlement - spent nuclear fuel storage 29 29 Total Special Items 37 Reported Earnings $ $ 93 $ 88 $ $ (per share) Kentucky International Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ Special Items: Energy-related economic activity WPD Midlands acquisition-related costs: 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectiveness U.K. stamp duty tax Other acquisition-related costs Other: Litigation settlement - spent nuclear fuel storage Total Special Items Reported Earnings $ Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (Diluted) (After Tax) (Unaudited) 2nd Quarter 2010 (millions of dollars) International Pennsylvania Unallocated Regulated Regulated Supply Costs Total Earnings from Ongoing Operations $ 59 $ 16 $ $ Special Items: Energy-related economic activity Foreign currency-related economic hedges Sales of assets: Sundance indemnification 1 1 Impairments: Emission allowances LKE acquisition-related costs: Monetization of certain full-requirement sales contracts 2010 Bridge Facility costs $ Other acquisition-related costs Other: Montana hydroelectric litigation Total Special Items Reported Earnings $ 58 $ 16 $ 30 $ $ 85 (per share) International Pennsylvania Unallocated Regulated Regulated Supply Costs Total Earnings from Ongoing Operations $ Special Items: Energy-related economic activity Impairments: Emission allowances LKE acquisition-related costs: Monetization of certain full-requirement sales contracts 2010 Bridge Facility costs $ Other acquisition-related costs Total Special Items Reported Earnings $ Reconciliation of Segment Earnings from Ongoing Operations to Reported Earnings (Diluted) (After Tax) (Unaudited) Year-to-Date June 30, 2010 (millions of dollars) International Pennsylvania Unallocated Regulated Regulated Supply Costs Total Earnings from Ongoing Operations $ $ 53 $ $ Special Items: Energy-related economic activity Foreign currency-related economic hedges Sales of assets: Sundance indemnification 1 1 Impairments: Emission allowances LKE acquisition-related costs: Monetization of certain full-requirement sales contracts 2010 Bridge Facility costs $ Other acquisition-related costs Other: Montana hydroelectric litigation Health care reform - tax impact Total Special Items Reported Earnings $ $ 53 $ $ $ (per share) International Pennsylvania Unallocated Regulated Regulated Supply Costs Total Earnings from Ongoing Operations $ Special Items: Energy-related economic activity Impairments: Emission allowances LKE acquisition-related costs: Monetization of certain full-requirement sales contracts 2010 Bridge Facility costs $ Other acquisition-related costs Other: Montana hydroelectric litigation Health care reform - tax impact Total Special Items Reported Earnings $ $
